Citation Nr: 0532795	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for paravertebral muscle 
spasms of the lumbar spine, claimed as a low back condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from October 1991 through 
March 1996, and October 1999 through April 2002, with 
additional time in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED for additional development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran seeks service connection for paravertebral muscle 
spasms of the lumbar spine, claimed as a low back condition.  
He contends that he injured his back in service while lifting 
a heavy object.  The veteran's service medical records, a 
private physician's MRI report, and the September 2002 VA 
examination report have been reviewed.  A remand is required 
in order to collect all relevant medical evidence and to 
afford the veteran an examination of the lumbar spine.  

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. West, 
11 Vet. App. 169, 171 (1998).  An alternative method for 
proving service connection exists under 38 C.F.R. § 3.303(b) 
(2005).  Service connection may be awarded for a "chronic" 
condition (1) when a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) when a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

In this case, the record contains notes from the veteran's 
December 1992 in-service treatment for "PVM spasm."  The 
record is devoid of medical evidence of post-service 
treatment for the same condition until the September 2002 VA 
examination, which diagnosed the veteran with paravertebral 
muscle spasms, based on an MRI of the lumbar spine.  Thus, 
there is evidence in the record of a possible current 
disability that may be associated with the veteran's military 
service, but it is unclear whether the current diagnosis is 
related to or caused by service and it is unclear whether the 
veteran's is an in-service injury with continuous treatment 
through the present, or whether it is a chronic disease.  
Thus, additional development is necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  38 
C.F.R. §§ 3.158, 3.655 (2005).


This case is REMANDED to the RO via the AMC for the following 
actions:

1.  Contact the veteran to obtain 
information regarding any and all 
treatment he has received for his lumbar 
spine disability since its inception, 
including both VA and private treatment.  
The information the veteran supplies 
should include the physician or hospital 
name, the addresses, the dates of 
service, and a signed authorization to 
obtain records.  Then, contact the VA and 
each private treatment facility and 
obtain any and all treatment records 
regarding the veteran's lumbar spine 
disability.  Add these records to the 
claims folder.

2.  Schedule the veteran for an 
examination of the lumbar spine.  
*	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
*	The examiner should diagnose and 
report the current status of the 
veteran's lumbar spine disability, 
including a determination of whether 
the disability is chronic in nature, 
as defined by 38 C.F.R. § 3.303(b) 
(2005).
*	If it is determined that the veteran 
does have a current lumbar spine 
disability, the examiner should 
offer an opinion as to whether it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's currently 
diagnosed disability had its onset 
during service or is in any other 
way causally related to service.  A 
complete rationale should be 
provided.

3.  Readjudicate the veteran's claim for 
service connection for paravertebral 
muscle spasms of the lumbar spine, 
claimed as a low back condition.  If any 
benefit sought remains denied, issue to 
the veteran an SSOC.  After the veteran 
has been given an opportunity to respond 
to the SSOC, the claims file should be 
returned to this Board for further 
appellate review.  

The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

